There can be no doubt that some language contained in the charge on insanity found set out in Hunt v. State,33 Tex. Crim. 252, 26 S.W. 206, has resulted in some confusion. In the case of Morse v. State, 68 Tex.Crim. Rep.,152 S.W. 927, Judge Davidson very clearly sets out the three controlling rules and states pertinently the effect of a prior judgment of insanity. We quote from his opinion as follows:
"Another question is presented of serious import, to-wit: the court failed to charge on permanent or continuing insanity. In other words, the court charged the burden of proof was upon *Page 612 
the defendant as if the question of insanity had not been shown by previous judgment of a court. There is objection to the charge and insistence that the court should have charged the jury in accordance with the fact that, where insanity is shown to exist and is of a permanent nature, the court should charge that the burden of proof is on the state, and not on the defendant. Three rules seem to be fairly well stated in this connection: It is the presumption of law that all men are sane, and the burden to prove insanity is upon the party alleging it. That is the first rule. The second is: Insanity admitted or once proved to exist is presumed to continue. Third. If a recovery or a lucid interval is alleged to have occurred, the burden to prove such allegation is on the party making it. The presumption arises in cases where the insanity is continuing and permanent in its nature, or where the cause of the disorder is continuing and permanent. It is unnecessary to cite authorities to support these rules. In Texas the rule is, thatwhere insanity has been once shown to exist as by judgment ofthe court, the presumption is that insanity continues, and theburden of proof is upon the State, to show otherwise and thejury must be so informed. Hunt v. State, 33 Tex. Crim. 252; Wooten v. State, 51 Tex.Crim. Rep.; Wisdom v. State, 42 Tex.Crim. Rep.; Sims v. State, 50 Tex. Crim. 563; Elston v. Jasper, 45 Tex. 409."
The italics are ours. It will be observed that the Hunt case, supra, is cited as supporting the principles announced in the Morse case, the contradictory language in the former case apparently not having been observed at the time.
We regard the foregoing quotation to be a correct statement of the law. The cases cited in our original opinion are in line therewith.
The motion for rehearing is overruled.
Overruled.